1 So. 3d 345 (2009)
A.G., Mother of J.A.M., a Child, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, et al., Appellee.
No. 5D08-2944.
District Court of Appeal of Florida, Fifth District.
January 27, 2009.
Susan L. Ray, Orlando, for Appellant.
Jeffrey Dana Gillen, West Palm Beach, for Appellee.
PER CURIAM.
We affirm based on the reasoning of the Fourth District in E.T. v. State, Department of Children & Families, 930 So. 2d 721 (Fla. 4th DCA 2006). We certify the *346 following question to the supreme court as a question of great public importance.
MAY A PARENT WHOSE PARENTAL RIGHTS HAVE BEEN TERMINATED CHALLENGE THE JUDGMENT OF TERMINATION BY PETITION FOR HABEAS CORPUS ON THE BASIS THAT THE PARENT WAS DENIED EFFECTIVE ASSISTANCE OF COUNSEL?
AFFIRMED; QUESTION CERTIFIED.
PALMER, C.J., ORFINGER and TORPY, JJ., concur.